___________

                                     No. 96-1259
                                     ___________

Roy C. Henderson,                        *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Eastern District of Arkansas.
Marvin Evans, Eddie Yarbrough,           *
Ivan King and Luther Alexander,          *         [UNPUBLISHED]
                                         *
              Appellants.                *


                                     ___________

                     Submitted:      September 9, 1996

                            Filed:   September 17, 1996
                                     ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.

                                     ___________

PER CURIAM.


     Roy C. Henderson, an inmate of the Arkansas Department of Correction,
brought a 42 U.S.C. § 1983 action against several prison officials,
alleging violations of the Eighth Amendment.        Ultimately a jury returned
a verdict in Henderson's favor against one of the defendants and awarded
Henderson $500 in damages.       Judgment was entered in accordance with the
jury verdict.     In addition, the District Court granted a motion filed by
Henderson's court-appointed attorney for attorney fees and expenses in the
total amount of $10,487.80.


     The state appeals, arguing that the court abused its discretion in
failing to reduce the amount of fees and expenses requested by Henderson's
counsel, considering that Henderson prevailed against only one of the
defendants and on less than all
of his claims.   Having reviewed the case, we conclude that no abuse of
discretion occurred.   Given the circumstances of the case, we cannot say
that the award of fees and expenses is unreasonable in amount.


     AFFIRMED.   See 8th Cir. R. 47B.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-